ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-158, concluding on the record certified to the Board pursuant to Rule l:20^1(f) (default by respondent) that KSENIA V. PROSKURCHENKO of ELIZABETH, who was admitted to the bar of this State in 2008, should be suspended from the practice of law for a period of six months for her unethical conduct in five client matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with *494client), RPC 1.16(d) (failure to return unearned fee on termination of the representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of her completion of four hours of continuing legal education courses in. attorney ethics;
And the Court having determined from its review of the matter that prior to reinstatement to practice, respondent should be required to refund the $1,375.00 retainer to her client in the Franchetti matter;
And good cause appearing;
It is ORDERED that KSENIA V. PROSKURCHENKO is suspended from the practice of law for a period of six months, effective immediately; and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall refund the $1,375.00 retainer to her client in the Franchetti matter, and submit proof to the Office of Attorney Ethics of her successful completion of four credit hours of continuing legal education courses in attorney ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*495ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.